                           IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF KANSAS

In re:      Keila L. Gray                               )    Case No. 19-20114-RDB13
                                          DEBTOR        )    Chapter 13

                OBJECTION TO NOTICE OF MORTGAGE PAYMENT CHANGE

         COMES NOW Debtor, Keila L. Gray, and hereby objects to the Notice of Mortgage Payment
Change filed on November 3, 2020 (hereinafter the “Notice”) by creditor, U.S. Bank Trust National
Association, as Trustee of the Bungalow Series IV Trust (the “Creditor”). The basis for this
Objection is as follows:
1.       The Notice’s change in monthly mortgage payments stems from an increase in escrow expenses
due to the Creditor force placing insurance on the collateral property because the existing insurance
coverage does not name Creditor’s Servicer, SN Servicing, as a loss payee.
2.       Also, on November 3, 2020, the same day Creditor filed The Notice, the Creditor filed Doc. #55,
the Transfer of Claim Other Than Security, in which Creditor transferred the debt to said Servicer
thereby not giving Debtor ample time to update and provide the Servicer with an updated insurance
policy. Or in the alternative, increasing Debtors mortgage escrow in bad faith.
3.       Debtor is providing Creditor’s Servicer with an updated insurance policy naming the Servicer as
a Loss Payee which should cause the Creditor and/or Servicer to remove the force placed insurance
thereby allowing the monthly mortgage payment to remain the same.
         WHEREFORE, for the foregoing reasons, Debtor respectfully requests the Court for an order
denying and disallowing the Notice of Mortgage Payment Change filed on November 3, 2020 by
creditor, U.S. Bank Trust National Association, as Trustee of the Bungalow Series IV Trust,
thereby allowing the monthly mortgage payment to remain the same, and for such further relief as the
Court deems equitable and proper.
            Dated: December 1, 2020             Respectfully submitted,
                                                WM Law

                                                s/ Jeffrey L. Wagoner
                                                Jeffrey L. Wagoner, KS#17489
                                                15095 W. 116th St.
                                                Olathe, KS 66062
                                                Phone (913) 422-0909 / Fax (913) 428-8549
                                                bankruptcy@wagonergroup.com
                                                ATTORNEY FOR DEBTOR




                      Case 19-20114      Doc# 59     Filed 12/01/20       Page 1 of 2
  NOTICE WITH OPPORTUNITY FOR NON-EVIDENTIARY HEARING ON OBJECTION

        NOTICE IS HEREBY GIVEN that if you fail to file a written response to the above Objection
within 30 days with the Clerk of the U.S. Bankruptcy Court at Kansas City, Kansas, on or before
December 31, 2020 the Court will enter an order prepared and submitted by the movant within ten (10)
days of the objection deadline and no hearing will be held.
        If an objection is timely filed, a non-evidentiary hearing will be held before the U.S. Bankruptcy
Court, 500 State Avenue, Room 151, Kansas City, Kansas 66101, on January 12, 2021, at 1:30 p.m.,
or as soon thereafter as the Court’s schedule permits. If you file an objection, you must appear at the
hearing unless you have submitted an agreed order in advance signed by all parties or their counsel.

                                      CERTIFICATE OF SERVICE
        I hereby certify that on December 1, 2020, the foregoing was delivered via e-mail to the parties
listed below that are registered to receive electronic filings on ECF, and first class, US postage prepaid
to the parties listed below that are not registered to receive electronic filings on ECF.

Via ECF Notice to: Michelle R. Ghidotti-Gonsalves, Counsel for Creditor, at:
bknotifications@ghidottiberger.com

U.S. Bank Trust National Association, as
Trustee of the Bungalow Series IV Trust
c/o SN Servicing Corporation
323 Fifth Street
Eureka, CA 95501

                                                      s/ Jeffrey L. Wagoner




                     Case 19-20114       Doc# 59      Filed 12/01/20     Page 2 of 2
